Citation Nr: 0837030	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of entitlement 
to service connection for residuals of frostbite of the feet.  

2.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that new and material evidence had 
been received to reopen the veteran's previously denied claim 
of service connection for frostbite residuals, but denied the 
claim on the merits.

In August 2008, the veteran appeared and testified at a 
videoconference hearing.  The transcript is of record.  

Initially, service connection for frostbite residuals of the 
feet was denied in a July 2002 rating decision and was 
confirmed in a July 2004 Board decision.  In August 2004, a 
Member on Congress, on the veteran's behalf, requested that 
his claim be reopened.  Before the Board may consider the 
merits of previously denied claims, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim of service connection 
for frostbite residuals of the feet.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO initially denied entitlement to service connection 
for frostbite residuals of the feet in July 2002 and the 
Board confirmed the denial in a July 2004 decision.  

3.  Since July 2004, new and material evidence has been 
received to reopen the veteran's previously denied claim of 
service connection for frostbite residuals of the feet.  

4.  The veteran is not currently diagnosed as having 
frostbite residuals of the feet attributable to his period of 
active service.  


CONCLUSIONS OF LAW

1.  The Board's July 2004 decision, which denied entitlement 
to service connection for frostbite residuals of the feet, is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104 (2007).

2.  The evidence obtained since the July 2004 Board decision 
denying the veteran's claim of service connection for 
frostbite residuals of the feet and is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  Residuals of frostbite of the feet were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2005 and March 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 letter.  In addition, 
any error in the failure to provide notice regarding what 
constitutes new and material evidence sufficient to reopen 
the veteran's claim of service connection for frostbite 
residuals of the feet is a harmless error, as such evidence 
has been obtained to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2005 notice was given prior to the 
appealed AOJ decision, dated in May 2005.  The notice in 
compliance with Dingess, however, was not timely.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in March 2006 and a Supplemental Statement of the 
Case was issued subsequent to that notice in July 2006, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the nature and etiology of his disability, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  In August 2008, the 
veteran appeared and testified before the undersigned at a 
videoconference hearing at the El Paso, Texas office.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

New and material evidence

The veteran was initially denied service connection for 
frostbite residuals of the feet in a July 2002 rating 
decision.  The RO found, inter alia, that the veteran did not 
have a diagnosis of a foot condition, nor was there evidence 
that he sought in-service treatment for frostbite.  The Board 
confirmed the RO finding in a July 2004 decision.  This 
decision of the Board was final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1104 (2007). 

Pursuant to an application submitted in August 2004, the 
veteran seeks to reopen his previously denied claim of 
service connection for frostbite residuals of the feet.  
Generally, where prior decisions have become final, they may 
only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2004 Board 
decision included, the veteran's service medical records 
(SMRs), VA treatment records, dated from April 2002 to July 
2003, and a March 2003 VA examination.  These records did not 
reflect a diagnosis of frostbite residuals of the feet.  

Evidence received since the July 2004 decision, include VA 
treatment records, dated from July 2003, a March 2005 VA 
examination report, an August 2007 VA examination report, the 
August 2008 hearing transcript, and statements submitted by 
the veteran.  

In a January 2004 VA treatment record, the veteran was 
assessed as having residuals of frostbite on his feet.  
Physical examination revealed skin temperature of his feet as 
warm to cool with a thin skin texture.  The nails of his feet 
were elongated, thickened, yellowish-white and discolored.  
The podiatrist also noted the presence of pigmentary changes 
and varicose veins.  In August 2004, the veteran sought 
follow-up treatment for the frostbite residuals and reported 
a worsening of the condition.  

The Board finds that the most recent VA treatment records 
constitute new and material evidence.  This evidence is new 
as it was not before agency decision makers when deciding the 
original claim, and it is material because it speaks to an 
unestablished fact necessary to substantiate the claim-
specifically, whether the veteran has a current foot 
disability.  The credibility of this new and material 
evidence is presumed for purposes of reopening the claim.  
Therefore, the veteran's previously denied claim of service 
connection for frostbite residuals of the feet, is reopened.

Service connection 

The veteran contends that he experienced frostbite of the 
feet while serving in Korea.  He testified that he was 
required to perform guard duty 7 nights a week and was in the 
freezing cold with wet boots.  The veteran advised that he 
did not seek in-service treatment for his feet, but that he 
self-treated with creams and foot powder.  He testified that 
his feet turned red and that he had black spots on his 
ankles.  The veteran further indicated that he has sought 
treatment for a foot condition since service separation, but 
could not access those records as his doctors were no longer 
living.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

The veteran's SMRs, including his enlistment and separation 
medical examinations, are devoid of any reference to 
treatment for frostbite or a foot condition.  In the 
veteran's August 1958 report of medical history, he indicated 
that he had no foot trouble.  At discharge, the veteran's 
feet were also clinically found to be normal.   

Following service, the first treatment records evidencing a 
foot condition was in April 2002.  The veteran underwent a 
new patient examination.  He reported a chronic tingling 
sensation in both feet.  He was assessed as having probably 
diabetes mellitus, probable peripheral neuropathy, mild 
venous stasis and dermatitis of the ankles.  There was no 
history of frostbite noted.  

In March 2003, the veteran underwent a VA examination of the 
feet.  The veteran reported frozen feet while on guard duty 
in Korea.  The veteran advised that he went to sick call on 
several occasions, but he was told that nothing was wrong 
with him and he was sent back to work.  He reported his feet 
turning red and sometimes purple when exposed to cold.  The 
veteran reported currently experiencing tingling, burning and 
numbness of the feet.  He advised that his feet are 
constantly cold and they sweat a lot.  He further advised 
that the cold weather made this condition worse and denied 
any current treatment for a foot condition.

Upon physical examination, the examiner reported that the 
veteran's skin texture in the feet was thin and shiny, and 
that pigmentary changes were present on the feet and legs.  
Varicose veins were found on both feet and no hair growth was 
present.  The veteran's nails were found to be elongated, 
thickened, yellowish-white, and discolored.  There was no 
evidence of skin lesions, ulcerations, or pedal edema.  The 
range of motion is both ankles was within normal limits and 
pain free.  There were no bony deformities or abnormalities 
on either foot.  The veteran was diagnosed as having 
bilateral onychomycosis, varicose veins and pigmentary 
changes, peripheral neuropathy and an antalgic gait.  The 
examiner opined that the veteran's symptoms could be 
attributed to frostbite residuals as they are similar 
symptoms as others who have been exposed to frostbite.  She 
noted, however, that she could not make a definitive 
diagnosis of frostbite residuals as there is no documentation 
of such during or after service.  The examiner further noted 
that the veteran's symptoms could be associated with his 
history of diabetes mellitus.  

In June 2003, the veteran sought VA treatment for painful 
mycotic toenails and for diabetic foot care.  The skin of his 
feet was noted to be warm to cool, and the skin's texture was 
thin and shiny.  There were pigmentary changes noted 
bilaterally and the nails were thickened, yellowish-white, 
and discolored.  Debris had accumulated under the nail plate 
and the nail crumbled on debridement.  The veteran reported 
pain upon palpation over the dorsum of the feet.  There were 
no active skin lesions, ulcerations or infections noted.  The 
veteran's epicritic sensations were found to be grossly 
intact and symmetrical, and there was no remarkable 
orthopedic pathology found.  No mention was made regarding 
any frostbite residuals.  An August 2003 x-ray report 
revealed degenerative changes in the feet.  

Subsequently, the veteran sought VA treatment for foot care 
and toenail debridement.  Also noted was that the veteran 
sought follow-up for frostbite residuals.  The symptomatology 
and associated assessments were essentially the same as 
already noted.  

In March 2005, the veteran underwent a VA examination for 
cold injuries.  His claims file was reviewed prior to the 
examination.  At the time of the examination, the veteran 
reported the same in-service circumstances as previously 
reported.  The veteran advised that he sought treatment in 
Mexico for his feet, but the treatment was primarily related 
to his diabetes mellitus.  The veteran's current symptoms 
were numbness and tingling in both feet, with constant 
coldness and hyperhidrosis reported.  There was generalized 
numbness and paresthesia noted in both feet.  The veteran 
reported cramping pain, but not pain resembling tarsalgia or 
reflex sympathetic dystrophy.  The veteran also reported 
recurrent fungal infections on both feet.  There was no 
breakdown or ulceration of frostbite scars found.  There was 
evidence of disturbance of nail growth secondary to 
onychomycosis.  The veteran had no skin cancer, chronic 
ulcers or scars noted.  According to a March 2003 x-ray, the 
veteran had evidence of arthritis of the feet.  The veteran 
noted that in cold weather, the skin color on his feet turned 
red and sometimes even purple.  He reported foot skin 
thinning, and coldness in the plantar aspect of his feet.  
The veteran was also noted to have diabetes mellitus.  

Physical examination revealed a thin and shiny foot texture, 
bilaterally, with pigmentary changes.  The veteran had 
varicose veins on both feet and ankles.  There was no hair 
growth noted and the nails of both feet were thickened, 
whitish-yellow, discolored, and deformed.  There was no 
evidence of skin atrophy.  There were two, small ulcerations 
found in the ankle with a yellowish discharge.  The veteran's 
bilateral reflexes were depressed and sensation was depressed 
to touch and pinprick.  There was no evidence of muscle 
atrophy or weakness.  The veteran reported mild pain in the 
range of motion in the ankle, but it was noted to be within 
normal limits.  There were no bony deformities or evidence of 
loss of tissue or digits in the feet.  The veteran had a +1/4 
dorsalis pedis pulse and a +1/4 posterior tibial pulse 
bilaterally.  The veteran had difficulty with the heel/toe 
walk.  There was no motor weakness or atrophy found and 
dorsiflexion, plantar flexion, inverters, and everters were 
within normal limits.  

Following the physical examination, the veteran was diagnosed 
as having bilateral onychomycosis and peripheral neuropathy 
secondary to diabetes mellitus.  Frostbite residuals of the 
feet were not found.  The examiner opined that the veteran's 
bilateral foot symptoms were less likely than not related to 
residuals of frostbite.  In support of his opinion, the 
examiner indicated that there was no documentation of 
frostbite in service and the veteran's discharge medical 
examination found the veteran's feet to be normal.  

In August 2007, the veteran underwent another VA examination 
for cold injuries.  The medical history and current 
symptomatology was essentially unchanged from the prior 
examination.  The skin on the veteran's left leg was noted to 
be slightly darker than the right as he recently underwent a 
coronary artery bypass graft with veins harvested from the 
left leg.  Following the physical examination, the veteran 
was diagnosed as having mild, frostbite without residuals.  
The examiner opined that "the veteran has less likely than 
not a residual from the frost bite."  The rationale provided 
was that the veteran had a history of exposure to the cold 
while serving in Korea, but there was no evidence of edema, 
blisters, necrosis or gangrene.  The examiner noted that the 
veteran's exposure was of a mild degree as there was no 
evidence of treatment.  The veteran was first noted as having 
frostbite residuals in 2004, but there was no evidence of 
treatment.  The veteran's reported tingling of the lower 
extremities within findings of decreased sensation and 
history of ulceration was less likely than not related to his 
exposure to the cold.  The veteran was again noted to have a 
history of diabetes mellitus.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for 
frostbite residuals of the feet as there is no clinical 
opinion of record linking the veteran's currently diagnosed 
foot conditions to service.  There is no evidence that the 
veteran was treated for frostbite in service or for many 
years thereafter.  In fact, the veteran was first diagnosed 
as having a frostbite related residual in 2004, and he has 
generally been diagnosed as having foot conditions related to 
his diabetes mellitus.  Although the March 2003 examiner 
indicated that the veteran's symptoms could be related to 
exposure to frostbite, she found that the absence of in-
service and post-service documentation of frostbite prevented 
her from making a definitive diagnosis.  She also indicated 
that his symptoms are consistent with those associated with 
diabetes mellitus.  Further, this evidence was of record at 
the time of the July 2004 Board decision.  

The Board appreciates the veteran's assertions that his 
currently diagnosed foot conditions had their onset in 
service, but notes that the veteran is competent, as a 
layman, to report that as to which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, as there is no 
evidence of record that the veteran has specialized medical 
knowledge. See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent a competent medical opinion linking the 
veteran's currently diagnosed foot conditions to service, 
service connection must be denied.  




ORDER

New and material evidence, having been received, the claim of 
service connection for frostbite residuals of the feet, is 
reopened.  

Service connection for frostbite residuals of the feet is 
denied.



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


